In this action of trespass for damages for personal injuries, plaintiff appealed from the action of the learned court below in entering judgment n. o. v. for defendant. In an able and comprehensive opinion by President Judge REESE, in which all pertinent facts and authorities are reviewed, the contributory negligence of plaintiff is clearly established. Our examination of the record has convinced us there is no escape from that conclusion.
Judgment of the learned court below is affirmed on the opinion of Judge REESE. *Page 326